August 9, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
 ANGELINA GAILEY, IN HER CAPACITY AS INDEPENDENT EXECUTRIX OF
      THE ESTATE OF PATRICK LEE GAILEY, DECEASED, Appellant

NO. 14-11-01052-CV                         V.

                         PASQUAL GUTIERREZ, Appellee
                        ________________________________

        Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on August 24, 2011. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
       We order appellant, Angelina Gailey, in her Capacity as Independent Executrix of
the Estate of Patrick Lee Gailey, Deceased, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.